DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/21 (hereinafter “03/08/21 Amendment") has been entered (by the filing of the RCE on 04/08/21), and fully considered.

Status of Claims
3.	In the 03/08/21 Amendment, claims 1, 15, 19, & 20 were amended, and claims 3, 6, & 7 were cancelled (claim 4 was cancelled in a prior amendment).   No claims were newly added.  Accordingly, claims 1, 2, 5, & 8-20 are now pending in the application.  
4.	The 03/08/21 Amendment has overcome the claim objections and the prior rejections under §§ 112(b) & 103 previously set forth in the Final Office Action mailed 12/08/2020.  The non-statutory double patenting rejection is maintained.   
5.	New grounds of rejection under § 103 are set forth herein, necessitated by Applicant’s Amendment.  




Claim Rejections - 35 USC § 103
6.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.         Claims 1, 2, 5, 8-12, 15-18, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0144524 to Fish et al. (“Fish”) in view of U.S. Patent Application Publication No. 2015/0272667 to Govari et al. ("Govari"), and further in view of U.S. Patent Application Publication No. 2012/0197243 to Sherman et al. (“Sherman”). 
9.	Regarding claim 1, Fish teaches an electrophysiology system, comprising: 
a catheter [catheter (18) - ¶[0039]; FIG. 1] including: 
a flexible catheter body [catheter shaft (46) “is an elongated, tubular, flexible member…” - ¶[0044]; FIG. 1] having a distal portion [distal end (50) - ¶[0041]; FIG. 1]; and 

a signal generator configured to generate an electrical signal… (for impedance measurement) [e.g., tissue sensing circuit (28) – see ¶[0048] (“tissue sensing circuit 28 provides a means, such as a tissue sensing signal source 62, for generating an excitation signal used in impedance measurements and means, such as a complex impedance sensor 64, for resolving the detected impedance into its component parts”); Note: Fish teaches that ablation generator (26) may also generate signals used in impedance measurement – e.g., ¶’s [0047], [0048]]; and 
a mapping processor [ECU (34) - ¶’s [0057]-[0060]; FIG. 1] configured to: 
receive the electrical signal… [¶’s [0057]-[0060]]; 
determine at least one impedance metric [¶’s [0057]-[0060]; Note: as broadly as claimed, the determined at least one impedance metric can be a calculated impedance value (see, e.g., Applicant’s claim 9 which describes the at least one impedance metric as an initial impedance)]; and 
determine, based on the at least one impedance metric, a likelihood of an occurrence of a steam pop [¶’s [0165]-[0167]; FIGS. 8c-8f]. 
	A.	Electrode Configuration
            While (as noted above) Fish teaches that the plurality of electrodes disposed on the distal portion includes an ablation electrode [(16)] and ring electrodes [(52), (54), (55)], and further recites that the number, shape, orientation, and purpose of the electrodes may vary [see ¶[0045]], Fish does not teach the use of “pin electrodes,” nor the explicit electrode configuration noted in the emphasized claim limitations below:  
an ablation electrode and pin electrodes insulated from and situated around the ablation electrode, and ring electrodes situated proximal the pin electrodes. 

As an example, Govari, in a similar field of endeavor, teaches a system for performing ablative procedures on a heart of a living subject [¶[0032]].  With regard to FIG. 5 of Govari (provided below), catheter (88) includes a plurality of electrodes disposed on the distal portion, the plurality of electrodes including an ablation electrode [ablation electrode (90)] and pin electrodes [microelectrodes (92)] insulated from and situated around the ablation electrode [see ¶[0054] (“The microelectrodes 92 are thermally and electrically isolated from the ablation electrode 90 by an insulation layer 94”)], and ring electrodes [(40)] situated proximal the pin electrodes [¶[0054]; FIG. 5].

    PNG
    media_image1.png
    205
    416
    media_image1.png
    Greyscale

Examiner additionally notes that the microelectrodes of Govari are used for impedance measurements [see, e.g., ¶’s [0043], [0048], [0049], & [0051]-[0053]]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fish (which already includes a plurality of electrodes for mapping and ablation) so as to utilize a known electrode configuration of an ablation electrode and pin electrodes insulated from and situated around the ablation electrode, and ring electrodes situated proximal the pin electrodes, as taught by Govari, since such a modification amounts merely to the substitution of one known electrode configuration for KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
B.        First & Second Sets of the Plurality of Electrodes 
Fish teaches that various electrodes may be used to obtain an impedance measurement, including distal tip electrode (16) and ring electrodes (52) and (54) on catheter body (18) [see, e.g., ¶’s [0045], [0047], [0048], [0050], [0053], & [0054]].
Govari, as noted above, teaches that the microelectrodes are used for impedance measurements [see Govari, e.g., ¶’s [0043], [0048], [0049], & [0051]-[0053]].
The combination of Fish and Govari, however, does not explicitly teach the claimed four-electrode arrangement (also known as a quadrapolar or tetrapolar arrangement) concerning a first set of the plurality of electrodes used to supply/inject current and a second set of the plurality of electrodes used to determine impedance, as set forth in the following limitations:  
… driving one or more currents between a first set of the plurality of electrodes, wherein the first set of the plurality of electrodes is defined by the ablation electrode and a proximal most one of the ring electrodes, 
wherein a second set of the plurality of electrodes is defined by one of the pin electrodes and one of the ring electrodes not including the proximal most one of the ring electrodes and is configured to receive the electrical signal to obtain an impedance measurement based on the electrical signal; and 
[the mapping processor configured to receive the electrical signal] from the second set of the plurality of electrodes.
However, the use of a quadrapolar arrangement/mode to determine impedance was well known in the art before the effective filing date of the claimed invention.
As an example, Sherman, in a similar field of endeavor, teaches a system (10) including a medical device (12) having an elongate body (16) passable through a patient's 
Sherman additionally teaches a control unit (14) having an impedance measurement module (58) that outputs current to the electrodes, with the output being multiplexed in a variety of different modes including a quadrapolar mode [see ¶[0040] (“The output to the electrodes may be multiplexed in a variety of different modes, including unipolar (e.g., from one or more electrodes to a patient return electrode); bipolar (e.g., between electrodes on the medical device); tripolar (e.g., direct current from a first to second electrode, and measure a voltage between the second and a third electrode); and/or quadrapolar (direct current to first and second electrodes; measure a voltage between a third and fourth electrode) operations”)].  Sherman teaches that the measured values obtained from the various modes of operations may then be used to calculate an impedance characteristic [¶[0040]].  Sherman additionally teaches that the medical device and control unit may be used to assess one or more characteristics of the treated tissue regions before, during, and after completion of the desired thermal treatment, and that the electrodes of the medical device may be used to measure one or more impedance characteristics of the treated tissue as an indication of the rate of tissue treatment, treatment continuity, and/or treatment depth [¶[0041]].  
Accordingly, in view of Fish’s teaching that the distal tip electrode and ring electrodes may be used to obtain an impedance measurement, and Govari’s teaching that the KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  
Finally, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Fish, Govari, and Sherman to organize the distal/ablation electrode, ring electrodes, and pin electrodes (microelectrodes) of Fish and Govari into various groupings or sets, including driving one or more currents between a first set of the plurality of electrodes, wherein the first set of the plurality of electrodes is defined by the ablation electrode and a proximal most one of the ring electrodes, wherein a second set of the plurality of electrodes is defined by one of the pin electrodes and one of the ring electrodes not including the proximal most one of the ring electrodes and is configured to receive the electrical signal to obtain an impedance measurement based on the electrical signal, such that the mapping processor is configured to receive the electrical signal from the second set of the plurality of electrodes, since Applicant has not disclosed that the claimed groupings/sets solves any stated problem or is for any particular purpose [see, e.g., Applicant’s published Specification (U.S. 2018/0338793) at ¶[0079] (“A set of electrodes may include one or more electrodes. In embodiments, any number of different combination of electrodes (e.g., ring electrodes, pin electrodes, ablation electrodes, etc.) may be used to generate a signal and/or measure impedance based on the generated signal. In embodiments, the first set of electrodes may be the same as the second set of electrodes or the first and second sets may differ by at least one electrode. According to embodiments, all different combinations of pairs of electrodes may be used to respectively generate signals and obtain impedance measurements based on those signals. According to embodiments, multiple impedance measurements may be used to compare with other impedance measurements”), emphasis added].   Applicant’s groupings present no novel or unexpected result over the combination of Fish, Govari, and Sherman, solve no stated problem, and would therefore be an obvious matter of design choice within the skill of the art.  
10.	Regarding claim 2, the combination of Fish, Govari, and Sherman teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action. 
Fish further teaches a display device [display device (36) - ¶’s [0056], [0165]-[0167]; FIG. 1] configured to present an indication associated with the determined likelihood of the occurrence of the steam pop [¶’s [0165]-[0167]; FIGS. 8c-8f]. See, e.g., the excerpt of FIG. 8c (provided below):

    PNG
    media_image2.png
    204
    263
    media_image2.png
    Greyscale

11.	Regarding claim 5, the combination of Fish, Govari, and Sherman teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action. 
Fish further teaches the plurality of electrodes further including at least one of: a mapping electrode [electrodes (16), (52), (54), (55) may be used for mapping (¶[0045), which, 
12.	Regarding claim 8, the combination of Fish, Govari, and Sherman teaches all of the limitations of claim 5 for the reasons set forth in detail (above) in the Office Action. 
Fish teaches that the electrodes (16), (52), (54), (55) are provided for a variety of diagnostic and therapeutic purposes including, for example, electrophysiological studies, catheter identification and location, pacing, cardiac mapping, temperature sensing, and ablation, and that the number, shape, orientation, and purpose of the electrodes (16), (52), (54), (55) may vary [Fish ¶[0045]].  Electrodes (16), (52), (54), (55) may be used for mapping (¶[0045), which, as broadly as claimed, makes them “mapping” electrodes.    
            The combination of Fish, Govari, and Sherman, however, does not explicitly teach wherein the second set of the plurality of electrodes comprises the mapping electrode.
            It would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Fish, Govari, and Sherman such that the second set of the plurality of electrodes comprises the mapping electrode, since Applicant has not disclosed that the claimed groupings/sets solves any stated problem or is for any particular purpose [see, e.g., Applicant’s published Specification (U.S. 2018/0338793) at ¶[0079]], and provide no novel or unexpected result over the combination of Fish, Govari, and Sherman. 
13.	Regarding claim 9, the combination of Fish, Govari, and Sherman teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action. 
Fish further teaches wherein the at least one impedance metric comprises at least one of an initial impedance [e.g., ¶’s [0057]-[0060]], an impedance drop, a derivative of an impedance signal over a period of time [¶[0057]], and an integral of an impedance signal over time. 
claim 10, the combination of Fish, Govari, and Sherman teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action. 
Fish further teaches the catheter including one or more sensors, the sensors being at least one of: a force sensor, a temperature sensor [temperature sensor - ¶’s [0041], [0045]], an optical sensor and an ultrasound sensor, and wherein the mapping processor is further configured to use measurements from the one or more sensors to facilitate determining the at least one impedance metric [e.g., ¶’s [0059], [0145], [0166]]. 
15.	Regarding claims 11 & 12, the combination of Fish, Govari, and Sherman teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action. 
Fish further teaches a radio-frequency (RF) generator [ablation generator (26) - ¶’s [0041], [0047]; FIG. 1] configured to cause the RF ablation electrode to deliver RF ablation energy to a target tissue [¶’s [0041], [0047]]. Fish additionally teaches specified thresholds associated with the indication of the likelihood of the occurrence of steam pops [e.g., ¶[0167]].     
            While Fish teaches providing feedback to the clinician or physician concerning the likelihood of the occurrence of a steam pop [¶’s [0165]-[0167]], the relied-upon embodiment of Fish does not teach wherein the RF generator is further configured to discontinue delivery of the RF ablation energy in response to receiving an indication from the mapping processor that the likelihood of the occurrence of the steam pop has reached a specified threshold (claim 11), nor wherein the RF generator is further configured to decrease a power level of the RF ablation energy being delivered, in response to receiving an indication from the mapping processor that the likelihood of the occurrence of the steam pop has reached a specified threshold (claim 12).
            However, Fish, in a separate embodiment, teaches a fully or partially automated catheter system (82) that includes a controller (84) that may be integrated with ECU (34) [¶’s [0168]-[0169]], and that controller (84) may take necessary actions to carry out instructions embodied by feedback [¶[0175]], and that controller (84) may be connected to ablation reduce or turn-off the power applied to the tissue [¶[0174]].
Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Fish, Govari, and Sherman such that the RF generator is further configured to discontinue delivery of the RF ablation energy in response to receiving an indication from the mapping processor that the likelihood of the occurrence of the steam pop has reached a specified threshold, and wherein the RF generator is further configured to decrease a power level of the RF ablation energy being delivered, in response to receiving an indication from the mapping processor that the likelihood of the occurrence of the steam pop has reached a specified threshold, since such a modification would provide a system-initiated and controlled safeguard to actively prevent a steam pop in the event that the clinician or physician was distracted and either did not notice, or adequately respond to, the indication (in Fish) that the occurrence of a steam pop was likely (or imminent).  
16.	Regarding claim 15, Fish teaches a method for determining a likelihood of an occurrence of a steam pop using a catheter [catheter (18) - ¶[0039]; FIG. 1] having a plurality of electrodes [electrodes (16), (52), (54), (55) - ¶’s [0041], [0044], [0045]; FIG. 1] disposed on a distal end thereof [distal end (50) - ¶[0041]; FIG. 1], the method comprising: 
generating an electrical signal…; [and] measuring… a local impedance based on the electrical signal [see tissue sensing circuit (28) – ¶[0048] (“tissue sensing circuit 28 provides a means, such as a tissue sensing signal source 62, for generating an excitation signal used in impedance measurements and means, such as a complex impedance sensor 64, for resolving the detected impedance into its component parts”); Note: Fish teaches that ablation generator (26) may also generate signals used in impedance measurement – e.g., ¶’s [0047], [0048]];
e.g., ECU (34) receives/acquires an impedance measurement, e.g., via impedance sensor (64) - e.g., ¶’s [0057]-[0060]; FIG. 1]; and 
determining, based on the at least one local impedance metric, a likelihood of an occurrence of a steam pop [¶’s [0165]-[0167]; FIGS. 8c-8f]. 
	A.	Electrode Configuration 
While Fish teaches a plurality of electrodes disposed on the distal portion [electrodes (16), (52), (54), (55) - ¶’s [0041], [0044], [0045]; FIG. 1] including an ablation electrode [ablation tip electrode (16) - ¶[0045]; FIG. 1] and ring electrodes [plurality of ring electrodes (52), (54), (55) - ¶[0045]; FIG. 1], Fish does not teach the use of “pin electrodes,” nor the explicit electrode configuration noted in the emphasized claim limitations below:  
the plurality of electrodes including an ablation electrode and pin electrodes insulated from and situated around the ablation electrode, and ring electrodes situated proximal the pin electrodes.
However, such a configuration was well known in the art before the effective filing date of the claimed invention.
As an example, Govari, in a similar field of endeavor, teaches a system for performing ablative procedures on a heart of a living subject [¶[0032]].  With regard to FIG. 5 of Govari (provided below), catheter (88) includes a plurality of electrodes disposed on the distal portion, the plurality of electrodes including an ablation electrode [ablation electrode (90)] and pin electrodes [microelectrodes (92)] insulated from and situated around the ablation electrode [see ¶[0054] (“The microelectrodes 92 are thermally and electrically isolated from the ablation electrode 90 by an insulation layer 94”)], and ring electrodes [(40)] situated proximal the pin electrodes [¶[0054]; FIG. 5].

    PNG
    media_image1.png
    205
    416
    media_image1.png
    Greyscale

Examiner additionally notes that the microelectrodes of Govari are used for impedance measurements [see, e.g., ¶’s [0043], [0048], [0049], & [0051]-[0053]]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fish (which already includes a plurality of electrodes for mapping and ablation) so as to utilize a known electrode configuration of an ablation electrode and pin electrodes insulated from and situated around the ablation electrode, and ring electrodes situated proximal the pin electrodes, as taught by Govari, since such a modification amounts merely to the substitution of one known electrode configuration for another, yielding nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
B.        First & Second Sets of the Plurality of Electrodes 
Fish teaches that various electrodes may be used to obtain an impedance measurement, including distal tip electrode (16) and ring electrodes (52) and (54) on catheter body (18) [see, e.g., ¶’s [0045], [0047], [0048], [0050], [0053], & [0054]].
Govari, as noted above, teaches that the microelectrodes are used for impedance measurements [see Govari, e.g., ¶’s [0043], [0048], [0049], & [0051]-[0053]].
The combination of Fish and Govari, however, does not explicitly teach the claimed four-electrode arrangement (also known as a quadrapolar or tetrapolar arrangement) concerning a first set of the plurality of electrodes used to supply/inject current and a second set 
generating an electrical signal using a first set of the plurality of electrodes, … wherein the first set of the plurality of electrodes is defined by the ablation electrode and a proximal most one of the ring electrodes; [and]
measuring, using a second set of the plurality of electrodes defined by one of the pin electrodes and one of the ring electrodes not including the proximal most one of the ring electrodes, a local impedance based on the electrical signal.  
However, the use of a quadrapolar arrangement/mode to determine impedance was well known in the art before the effective filing date of the claimed invention.
As an example, Sherman, in a similar field of endeavor, teaches a system (10) including a medical device (12) having an elongate body (16) passable through a patient's vasculature and/or proximate to a tissue region for diagnosis or treatment, such as a catheter, sheath, or intravascular introducer [¶’s [0027]-[0028]].  Medical device (12) may further include one or more electrically-conductive segments or electrodes (34) positioned on or about the elongate body for conveying an electrical signal, current, or voltage to a designated tissue region and/or for measuring, recording, or otherwise assessing one or more electrical properties or characteristics of surrounding tissue [¶[0032]].  The electrodes (34) may be configured in a myriad of different geometric configurations or controllably deployable shapes, and may also vary in number to suit a particular application, targeted tissue structure or physiological feature [¶[0032]]. 
Sherman additionally teaches a control unit (14) having an impedance measurement module (58) that outputs current to the electrodes, with the output being multiplexed in a variety of different modes including a quadrapolar mode [see ¶[0040] (“The output to the electrodes may be multiplexed in a variety of different modes, including unipolar (e.g., from one or more electrodes to a patient return electrode); bipolar (e.g., between electrodes on the medical device); tripolar (e.g., direct current from a first to second electrode, and measure a voltage between the second and a third electrode); and/or quadrapolar (direct current to first and second electrodes; measure a voltage between a third and fourth electrode) operations”)].  Sherman teaches that the measured values obtained from the various modes of operations may then be used to calculate an impedance characteristic [¶[0040]].  Sherman additionally teaches that the medical device and control unit may be used to assess one or more characteristics of the treated tissue regions before, during, and after completion of the desired thermal treatment, and that the electrodes of the medical device may be used to measure one or more impedance characteristics of the treated tissue as an indication of the rate of tissue treatment, treatment continuity, and/or treatment depth [¶[0041]].  
Accordingly, in view of Fish’s teaching that the distal tip electrode and ring electrodes may be used to obtain an impedance measurement, and Govari’s teaching that the microelectrodes are used for impedance measurements (as noted above), it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Fish and Govari to implement any art-recognized method/technique for determining impedance, including utilizing a quadrapolar mode wherein current is provided to first and second electrodes, and voltage is measured between a third and fourth electrode, as taught by Sherman, since such modification amounts merely to the application of a known impedance measurement technique (of Sherman), recognized as part of the ordinary capabilities of one skilled in the art, to the known method of Fish and Govari, and the results (impedance measurement) would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  
Finally, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Fish, Govari, and Sherman to organize the distal/ablation electrode, ring electrodes, and pin electrodes (microelectrodes) of Fish and Govari into various groupings or not disclosed that the claimed groupings/sets solves any stated problem or is for any particular purpose [see, e.g., Applicant’s published Specification (U.S. 2018/0338793) at ¶[0079] (“A set of electrodes may include one or more electrodes. In embodiments, any number of different combination of electrodes (e.g., ring electrodes, pin electrodes, ablation electrodes, etc.) may be used to generate a signal and/or measure impedance based on the generated signal. In embodiments, the first set of electrodes may be the same as the second set of electrodes or the first and second sets may differ by at least one electrode. According to embodiments, all different combinations of pairs of electrodes may be used to respectively generate signals and obtain impedance measurements based on those signals. According to embodiments, multiple impedance measurements may be used to compare with other impedance measurements”), emphasis added].   Applicant’s groupings present no novel or unexpected result over the combination of Fish, Govari, and Sherman, solve no stated problem, and would therefore be an obvious matter of design choice within the skill of the art.  
17.	Regarding claim 16, the combination of Fish, Govari, and Sherman teaches all of the limitations of claim 15 for the reasons set forth in detail (above) in the Office Action. 
Fish further teaches providing, to a clinician, an indication of the likelihood of the occurrence of the steam pop [e.g., via display device (36) - ¶’s [0056], [0165]-[0167]; FIGS. 1, 8c-8f].  See, e.g., the excerpt of FIG. 8c (provided below):

    PNG
    media_image3.png
    213
    276
    media_image3.png
    Greyscale

18.	Regarding claim 17, the combination of Fish, Govari, and Sherman teaches all of the limitations of claim 15 for the reasons set forth in detail (above) in the Office Action. 
Fish further teaches wherein the at least one impedance metric comprises at least one of an initial impedance [e.g., ¶’s [0057]-[0060]], an impedance drop, a derivative of an impedance signal over a period of time [¶[0057]], and an integral of an impedance signal over time. 
19.	Regarding claim 18, the combination of Fish, Govari, and Sherman teaches all of the limitations of claim 15 for the reasons set forth in detail (above) in the Office Action. 
Fish further teaches delivering radio-frequency (RF) ablation energy to a target tissue using the RF ablation electrode [ablation tip electrode (16) - ¶’s [0041], [0045], [0047]; FIG. 1].  Fish additionally teaches specified thresholds associated with the indication of the likelihood of the occurrence of steam pops [e.g., ¶[0167]].      
While Fish teaches a mapping processor [ECU (34) - ¶’s [0057]-[0060]; FIG. 1], as well providing feedback to the clinician or physician concerning the likelihood of the occurrence of a steam pop [¶’s [0165]-[0167]], the relied-upon embodiment of Fish does not teach discontinuing delivery of the RF ablation energy in response to receiving an indication from [the] mapping processor that the likelihood of the occurrence of the steam pop has reached a specified threshold.             However, Fish, in a separate embodiment, teaches a fully or partially automated turn-off the power applied to the tissue [¶[0174]].
Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Fish, Govari, and Sherman to include the operation of discontinuing delivery of the RF ablation energy in response to receiving an indication from a mapping processor that the likelihood of the occurrence of the steam pop has reached a specified threshold, since such a modification would provide a system-initiated and controlled safeguard to actively prevent a steam pop in the event that the clinician or physician was distracted and either did not notice, or adequately respond to, the indication (in Fish) that the occurrence of a steam pop was likely (or imminent).  
20.	Regarding claim 20, Fish teaches an ablation system, comprising: 
an ablation catheter [catheter (18) - ¶[0039]; FIG. 1] including: 
a flexible catheter body [catheter shaft (46) “is an elongated, tubular, flexible member…” - ¶[0044]; FIG. 1] having a distal portion [distal end (50) - ¶[0041]; FIG. 1]; and 
a plurality of electrodes disposed on the distal portion [electrodes (16), (52), (54), (55) - ¶’s [0041], [0044], [0045]; FIG. 1], the plurality of electrodes comprising a radio frequency (RF) ablation electrode [ablation tip electrode (16) - ¶’s [0045], [0047]; FIG. 1]… and ring electrodes [the plurality of ring electrodes (52), (54), (55) - ¶[0045]; FIG. 1]; 
a signal generator configured to generate an electrical signal… (for impedance measurement) [e.g., tissue sensing circuit (28) – see ¶[0048] (“tissue sensing circuit 28 provides a means, such as a tissue sensing signal source 62, for generating an excitation signal used in impedance measurements and means, such as a complex impedance sensor 64, for resolving the detected impedance into its component parts”); Note: Fish teaches that ablation generator (26) may also generate signals used in impedance measurement – e.g., ¶’s [0047], [0048]];
a mapping processor [ECU (34) - ¶’s [0057]-[0060]; FIG. 1] configured to: 
receive the electrical signal… [¶’s [0057]-[0060]]; 
determine at least one impedance metric [Note: as broadly as claimed, the determined at least one impedance metric can be the received impedance measurement]; and 
determine a likelihood of an occurrence of a steam pop [¶’s [0165]-[0167]; FIGS. 8c-8f]; and 
an RF generator [ablation generator (26) - ¶’s [0041], [0047]; FIG. 1] configured to cause the RF ablation electrode [(16)] to deliver RF ablation energy to a target tissue [¶’s [0045], [0047]]. 
A.        Electrode Configuration 
While (as noted above) Fish teaches that the plurality of electrodes disposed on the distal portion includes an ablation electrode [(16)] and ring electrodes [(52), (54), (55)], and further recites that the number, shape, orientation, and purpose of the electrodes may vary [see ¶[0045]], Fish does not teach the use of “pin electrodes,” nor the explicit electrode configuration noted in the emphasized claim limitations below:  
a plurality of electrodes disposed on the distal portion, the plurality of electrodes comprising a radio frequency (RF) ablation electrode and pin electrodes insulated from and situated around the RF ablation electrode, and ring electrodes proximal the pin electrodes.
However, such a configuration was well known in the art before the effective filing date of the claimed invention.
As an example, Govari, in a similar field of endeavor, teaches a system for performing ablative procedures on a heart of a living subject [¶[0032]].  With regard to FIG. 5 of The microelectrodes 92 are thermally and electrically isolated from the ablation electrode 90 by an insulation layer 94”)], and ring electrodes [(40)] proximal the pin electrodes [¶[0054]; FIG. 5].

    PNG
    media_image4.png
    205
    416
    media_image4.png
    Greyscale

Examiner additionally notes that the microelectrodes of Govari are used for impedance measurements [see, e.g., ¶’s [0043], [0048], [0049], & [0051]-[0053]]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fish (which already includes a plurality of electrodes for mapping and ablation) so as to utilize a known electrode configuration of a radio frequency (RF) ablation electrode and pin electrodes insulated from and situated around the RF ablation electrode, and ring electrodes proximal the pin electrodes, as taught by Govari, since such a modification amounts merely to the substitution of one known electrode configuration for another, yielding nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
B.        First & Second Sets of the Plurality of Electrodes 
ring electrodes (52) and (54) on catheter body (18) [see, e.g., ¶’s [0045], [0047], [0048], [0050], [0053], & [0054]].
Govari, as noted above, teaches that the microelectrodes are used for impedance measurements [see Govari, e.g., ¶’s [0043], [0048], [0049], & [0051]-[0053]].
The combination of Fish and Govari, however, does not explicitly teach the claimed four-electrode arrangement (also known as a quadrapolar or tetrapolar arrangement) concerning a first set of the plurality of electrodes used to supply/inject current and a second set of the plurality of electrodes used to determine impedance, as set forth in the following limitations:  
… driving one or more currents between a first set of the plurality of electrodes, wherein the first set of the plurality of electrodes is defined by the RF ablation electrode and a proximal most one of the ring electrodes, 
wherein a second set of the plurality of electrodes is defined by one of the pin electrodes and one of the ring electrodes not including the proximal most one of the ring electrodes and is configured to receive the electrical signal to obtain an impedance measurement based on the electrical signal; and 
[the mapping processor configured to receive the electrical signal] from the second set of the plurality of electrodes.
However, the use of a quadrapolar arrangement/mode to determine impedance was well known in the art before the effective filing date of the claimed invention.
As an example, Sherman, in a similar field of endeavor, teaches a system (10) including a medical device (12) having an elongate body (16) passable through a patient's vasculature and/or proximate to a tissue region for diagnosis or treatment, such as a catheter, sheath, or intravascular introducer [¶’s [0027]-[0028]].  Medical device (12) may further include one or more electrically-conductive segments or electrodes (34) positioned on or about the 
Sherman additionally teaches a control unit (14) having an impedance measurement module (58) that outputs current to the electrodes, with the output being multiplexed in a variety of different modes including a quadrapolar mode [see ¶[0040] (“The output to the electrodes may be multiplexed in a variety of different modes, including unipolar (e.g., from one or more electrodes to a patient return electrode); bipolar (e.g., between electrodes on the medical device); tripolar (e.g., direct current from a first to second electrode, and measure a voltage between the second and a third electrode); and/or quadrapolar (direct current to first and second electrodes; measure a voltage between a third and fourth electrode) operations”)].  Sherman teaches that the measured values obtained from the various modes of operations may then be used to calculate an impedance characteristic [¶[0040]].  Sherman additionally teaches that the medical device and control unit may be used to assess one or more characteristics of the treated tissue regions before, during, and after completion of the desired thermal treatment, and that the electrodes of the medical device may be used to measure one or more impedance characteristics of the treated tissue as an indication of the rate of tissue treatment, treatment continuity, and/or treatment depth [¶[0041]].  
Accordingly, in view of Fish’s teaching that the distal tip electrode and ring electrodes may be used to obtain an impedance measurement, and Govari’s teaching that the microelectrodes are used for impedance measurements (as noted above), it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Fish and Govari to implement any art-recognized KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  
Additionally, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Fish, Govari, and Sherman to organize the distal/ablation electrode, ring electrodes, and pin electrodes (microelectrodes) of Fish and Govari into various groupings or sets, including driving one or more currents between a first set of the plurality of electrodes, wherein the first set of the plurality of electrodes is defined by the RF ablation electrode and a proximal most one of the ring electrodes, wherein a second set of the plurality of electrodes is defined by one of the pin electrodes and one of the ring electrodes not including the proximal most one of the ring electrodes and is configured to receive the electrical signal to obtain an impedance measurement based on the electrical signal; and wherein the mapping processor is configured to receive the electrical signal from the second set of the plurality of electrodes, since Applicant has not disclosed that the claimed groupings/sets solves any stated problem or is for any particular purpose [see, e.g., Applicant’s published Specification (U.S. 2018/0338793) at ¶[0079] (“A set of electrodes may include one or more electrodes. In embodiments, any number of different combination of electrodes (e.g., ring electrodes, pin electrodes, ablation electrodes, etc.) may be used to generate a signal and/or measure impedance based on the generated signal. In embodiments, the first set of electrodes may be the same as the second set of electrodes or the first and second sets may differ by at least one electrode. According to embodiments, all different combinations of pairs of electrodes may be used to respectively generate signals and obtain impedance measurements based on those signals. According to embodiments, multiple impedance measurements may be used to compare with other impedance measurements”), emphasis added].   Applicant’s groupings present no novel or unexpected result over the combination of Fish, Govari, and Sherman, solve no stated problem, and would therefore be an obvious matter of design choice within the skill of the art.  
C.        Discontinuing Delivery of RF Ablation Energy  
Finally, while Fish teaches providing feedback to the clinician or physician concerning the likelihood of the occurrence of a steam pop [¶’s [0165]-[0167]], as well as specified thresholds associated with the indication of the likelihood of the occurrence of steam pops [e.g., ¶[0167]], the relied-upon embodiment of Fish does not teach wherein the RF generator [ablation generator (26)] is further configured to discontinue delivery of the RF ablation energy in response to receiving an indication, from the mapping processor, that the likelihood of the occurrence of the steam pop exceeds a specified threshold.  
            However, Fish, in a separate embodiment, teaches a fully or partially automated catheter system (82) that includes a controller (84) that may be integrated with ECU (34) [¶’s [0168]-[0169]], and that controller (84) may take necessary actions to carry out instructions embodied by feedback [¶[0175]], and that controller (84) may be connected to ablation generator (26) either directly or indirectly through, for example, ECU (34) to allow communication between controller (84) and ablation generator (26) to reduce or turn-off the power applied to the tissue [¶[0174]].
Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Fish, Govari, and Sherman such that the RF generator [ablation generator (26)] is further configured to discontinue delivery of the RF ablation energy in response to receiving an indication, from the mapping processor, that the likelihood of the occurrence of the steam pop exceeds a specified safeguard to actively prevent a steam pop in the event that the clinician or physician was distracted and either did not notice, or adequately respond to, the indication (in Fish) that the occurrence of a steam pop was likely (or imminent).  

21.       Claims 13, 14, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fish, Govari, and Sherman, and further in view of U.S. Patent Application Publication No. 2015/0005758 to Berger et al. ("Berger") and U.S. Patent Application Publication No. 2018/0212837 to Kalluri et al. (“Kalluri”). 
22.       Regarding claims 13 & 14, the combination of Fish, Govari, and Sherman teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action. 
23.       Regarding claim 19, the combination of Fish, Govari, and Sherman teaches all of the limitations of claim 15 for the reasons set forth in detail (above) in the Office Action. 
The combination of Fish, Govari, and Sherman, however, does not teach:
wherein the mapping processor is further configured to utilize a binary classifier to determine the likelihood of the occurrence of the steam pop (claim 13);
wherein the binary classifier comprises a decision tree technique (claim 14); nor
utilizing a decision tree technique to determine the likelihood of the occurrence of the steam pop (claim 19).            Berger, in a similar field of endeavor, teaches real-time prediction of steam-pop events during ablation using a predictive model [see, e.g., ¶’s [0007], [0053], [0054], [0057], [0058]]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Fish, Govari, and Sherman to utilize a predictive model for the real-time prediction of steam-pop events, such as that taught by Berger, since such modification amounts merely to the application of a known technique (for steam-pop prediction), recognized as part of the ordinary capabilities of one KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Finally, while the combination of Fish, Govari, Sherman, and Berger does not explicitly teach that the predictive model utilizes a binary classifier or decision tree technique, Kalluri is provided as teaching reference, evidencing that it is well known that a predictive model may include, e.g., a binary classifier, or a decision tree algorithm [see Kalluri, e.g., ¶[0055]].  
As such, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Fish, Govari, Sherman, and Berger such that the mapping processor is further configured to utilize a binary classifier to determine the likelihood of the occurrence of the steam pop, wherein the binary classifier comprises a decision tree technique, and to utilize a decision tree technique to determine the likelihood of the occurrence of the steam pop, since it is well known that a predictive model may include, e.g., a binary classifier, or a decision tree algorithm, and since such a modification would therefore constitute only the application of a known technique, recognized as part of the ordinary capabilities of one skilled in the art, to the known device of Fish/Govari/Sherman/Berger, and the results would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Double Patenting
24.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
25.       Claims 1, 5, 8, 9, 13, 15-17, & 20 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 4, 8, 10, 11, 14, 15, 17, & 20 of co-pending Application No. 15/986,588 (the “’588 Application”) (published as U.S. Patent Application Publication No. 2018/0338703 on Nov. 29, 2018) in view of Fish.  This is a provisional nonstatutory double patenting rejection. 
26.       Regarding independent claim 1, claim 1 of the ‘588 Application teaches all of the limitations of instant claim 1, but does not explicitly teach that “at least one lesion characteristic” comprises “a likelihood of an occurrence of a steam pop.”
            Fish, in a similar field of endeavor, teaches that, as broadly as claimed, at least one impedance metric-based lesion characteristic can comprise a likelihood of an occurrence of a steam pop [see Fish, e.g., ¶’s [0165]-[0167]; FIGS. 8c-8f].
            It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system recited in claim 1 of the ‘588 Application such that the lesion characteristic comprises a likelihood of an occurrence of a steam pop so as to provide a clinician with an advance warning so that actions may be taken to avoid the undesirable tearing of tissue and the release of emboli and/or micro-bubbles into the blood that may occur as the result of a steam pop [e.g., Fish, ¶[0165]]. 
27.       Regarding claim 5, the combination of the ‘588 Application and Fish teaches all of the limitations of instant claim 1 for the reasons set forth in detail (above) in the Office Action.  
            Claim 4 of the ‘588 Application further teaches the limitations of instant claim 5.
28.       Regarding claim 8, the combination of the ‘588 Application and Fish teaches all of the limitations of instant claim 1 for the reasons set forth in detail (above) in the Office Action.  
            Claim 8 of the ‘588 Application further teaches the limitations of instant claim 8.
29.       Regarding claim 9, the combination of the ‘588 Application and Fish teaches all of the limitations of instant claim 1 for the reasons set forth in detail (above) in the Office Action.  
            Claim 10 of the ‘588 Application further teaches the limitations of instant claim 9.
30.       Regarding claim 13, the combination of the ‘588 Application and Fish teaches all of the limitations of instant claim 1 for the reasons set forth in detail (above) in the Office Action.  
            Claim 11 of the ‘588 Application further teaches the limitations of instant claim 13.
claim 15, claim 14 of the ‘588 Application teaches all of the limitations of instant claim 15, but does not explicitly teach that “at least one lesion characteristic” comprises “a likelihood of an occurrence of a steam pop.”
            Fish, in a similar field of endeavor, teaches that, as broadly as claimed, at least one impedance metric-based lesion characteristic can comprise a likelihood of an occurrence of a steam pop [see Fish, e.g., ¶’s [0165]-[0167]; FIGS. 8c-8f].
            It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method recited in claim 14 of the ‘588 Application such that the lesion characteristic comprises a likelihood of an occurrence of a steam pop so as to provide a clinician with an advance warning so that actions may be taken to avoid the undesirable tearing of tissue and the release of emboli and/or micro-bubbles into the blood that may occur as the result of a steam pop [e.g., Fish, ¶[0165]]. 
32.       Regarding claim 16, the combination of the ‘588 Application and Fish teaches all of the limitations of instant claim 15 for the reasons set forth in detail (above) in the Office Action.  
            Claim 15 of the ‘588 Application further teaches the limitations of instant claim 16.
33.       Regarding claim 17, the combination of the ‘588 Application and Fish teaches all of the limitations of instant claim 15 for the reasons set forth in detail (above) in the Office Action.  
            Claim 17 of the ‘588 Application further teaches the limitations of instant claim 17.
34.       Regarding independent claim 20, claim 20 of the ‘588 Application teaches all of the limitations of instant claim 20, but does not explicitly teach that “at least one lesion characteristic” comprises “a likelihood of an occurrence of a steam pop.”
            Fish, in a similar field of endeavor, teaches that, as broadly as claimed, at least one impedance metric-based lesion characteristic can comprise a likelihood of an occurrence of a steam pop [see Fish, e.g., ¶’s [0165]-[0167]; FIGS. 8c-8f].
            It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system recited in claim 20 of the ‘588 

Response to Arguments
35. 	Applicant’s arguments concerning the prior rejections under § 103 have been fully considered and are persuasive (in view of the current Amendment to independent claims 1, 15, & 20).  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are presented herein under § 103 based on the combination of Fish, Govari, & Sherman (as set forth in detail above), necessitated by Applicant’s Amendment.

Conclusion
36.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/BCB/
Examiner, Art Unit 3794



                                                                                                                                                                                                        

/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794